Citation Nr: 1442917	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral foot disability. 

3.  Entitlement to an increased rating higher than 10 percent for service-connected bilateral anterior metatarsalgia. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to December 1968 and from February 1971 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the claim of entitlement to service connection for a low back disability, denied service connection for a bilateral knee disability.  In a July 2012 rating decision the RO denied a rating higher than 10 percent for bilateral anterior metatarsalgia; the RO subsequently adjudicated the issue of entitlement to TDIU as a component of the increased rating claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2010, the Board remanded the issues of whether new and material evidence had been submitted to reopen a claim for service connection for a low back disability and entitlement to service connection for a bilateral knee disability.  During the course of this appeal, the Veteran additionally perfected his appeal as to the issues of entitlement to an increased rating higher than 10 percent for service-connected bilateral anterior metatarsalgia and entitlement to TDIU.  As to these matters, the Veteran requested a Travel Board hearing in July 2014.  The Board has consolidated the appeal accordingly, and as Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

